1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   JAMES ESTAKHRIAN,                          )   Case No. CV 11-3480 FMO (CWx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT RE: ATTORNEY’S FEES AND
                                                )   COSTS
14   MARK OBENSTINE, et al.,                    )
                                                )
15                       Defendants.            )
                                                )
16

17         Pursuant to the Court’s Order Re: Attorney’s Fees & Costs, filed contemporaneously with

18   the filing of this Judgment, IT IS ADJUDGED THAT class counsel shall be paid $3.6 million in

19   attorney’s fees and $30,704.74 in costs from the common fund.

20   Dated this 8th day of July, 2019.

21

22                                                                    /s/
                                                               Fernando M. Olguin
23                                                          United States District Judge

24

25

26

27

28
